 

MARKETING AGREEMENT

 

THIS MARKETING AGREEMENT (the "Agreement") is made effective this 16th day of
August 2013 (the "Effective Date"), by and between Freepoint Commerce Marketing
LLC ("FREEPOINT") and Enerpulse, Inc. ("ENERPULSE") (ENERPULSE and FREEPOINT
being sometimes referred to in the singular as "Party" and collectively as
"Parties").

 

RECITALS

 

WHEREAS, FREEPOINT and ENERPULSE have entered into the Convertible Note Purchase
Agreement and the Senior Subordinated Convertible Promissory Note, and the
Enerpulse, Inc. Warrant dated, 16th , August 2013 (collectively the "Note
Agreement");

 

WHEREAS, in consideration of FREEPOINT entering into the Note Agreement,
ENERPULSE wishes to grant FREEPOINT the sole and exclusive right to market the
Products in the Territory;

 

THEREFORE, in consideration of the mutual covenants herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:  

 

AGREEMENT

 

1. For purposes of this Agreement, the terms listed below shall have the meaning
ascribed to them in this Section. 

 

"Affiliates" when used with respect to any Person shall mean any Person which,
directly or indirectly, controls or is controlled by or is under common control
with another Person. For purposes of this definition, "control" (including the
correlative meanings of the terms "controlled by" and "under common control
with"), with respect to any Person, shall mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of another Person, whether through the ownership of voting securities
or by contract or otherwise.

 

“Bankrupt” means that a Party: (i) is dissolved (other than pursuant to a
consolidation, amalgamation or merger); (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due; (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors; (iv) institutes or has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation; (v) has a resolution passed for its winding-up,
official management or liquidation, other than pursuant to a consolidation,
amalgamation or merger; (vi) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for all or substantially all of its assets; (vii) has
a secured party take possession of all or substantially all of its assets, or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all of its assets;
(viii) files an answer or other pleading admitting or failing to contest the
allegations of a petition filed against it in any proceeding of the foregoing
nature; (ix) causes or is subject to any event with respect to it which, under
applicable law, has an analogous effect to any of the events specified in
clauses (i) to (viii) (inclusive); or (x) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts.

 

 

 

 

"Confidential Information" shall mean information relating to the business,
prospective business, technical processes, finances, price lists or lists of
customers and suppliers of a Party which is provided to the other Party in
connection with this Agreement and is designated as "confidential" or
"proprietary" by such Party. Notwithstanding the above, "Confidential
Information" shall not include information which (i) was known to the Party
receiving the information prior to the date of this Agreement, (ii) has been
generally known to others in the trade or business of the Parties, (iii) has
been part of public knowledge or the literature otherwise than as a result of
any breach of confidence by the Party receiving the information, (iv) has become
available to the Party receiving the information from a third party not
representing either of the Parties, or (v) has been independently acquired by
the Party receiving the information as a result of work carried out by an
employee of such Party to whom no disclosure of such information shall have been
made.

 

"ENERPULSE" shall mean, for purpose of this Agreement, ENERPULSE and any
Affiliate or joint venture in which ENERPULSE is a participant.

 

"Freepoint Purchase Price" shall mean the amount, per unit, paid to ENERPULSE
for the Products. For purposes of this Agreement, the Purchase Price shall be
the “Distributor Price” contained in Enerpulse’s Distributor Price List attached
herein as Exhibit ‘A’.

 

"Freepoint Sale Price" shall mean the price at which FREEPOINT sells the
Products to third parties. The Manufacturer’s Suggested Retail Price (“MSRP)”
shall be specified in Enerpulse’s Distributor Price List attached herein as
Exhibit ‘A’. For the avoidance of doubt, the Parties acknowledge that the MSRP
is a suggested price provided by ENERPULSE and FREEPOINT shall be entitled to
establish its own Freepoint Sale Price.

 

"Person" shall mean and includes natural persons, corporations, limited
liability companies, limited partnerships, general partnerships, joint stock
companies, joint ventures, associations, companies, trusts, lenders, trust
companies, -land trusts, business trusts, or other organizations, irrespective
of whether they are legal entities, and governments and agencies and political
subdivisions thereof.

 

"Products" shall mean Enerpulse PCI Plugs designed for Natural Gas fueled
internal combustion engines.

 

"Territory" shall mean the installed base of natural gas fueled internal
combustion engines in all countries of North America.

 

2.EXCLUSIVE MARKETING RIGHT

 

2.1           ENERPULSE hereby grants FREEPOINT the sole and exclusive right to
market, for the purpose of sale, the Products in the Territory and Freepoint is
granted any appurtenant rights that would be necessary for Freepoint to fully
exercise the exclusive right of sale. Such appurtenant rights shall include, by
way of example, and not be limited to, the right to import or export Products
into or out of Mexico, Canada, or the United States.

 

 

 

 

2.2          The Parties acknowledge and agree that FREEPOINT shall have the
right to, in its sole discretion, hire such employees, engage such consultants
and appoint such agents as it deems appropriate to carry out the rights granted
hereunder.

 

2.3           The Parties agree that, beginning in Calendar Year 2015, ENERPULSE
and FREEPOINT will establish reasonable minimum performance threshholds for the
sale of Product by Freepoint in Territory required to maintain its Exclusive
Marketing Right. FREEPOINT and ENERPULSE shall meet to discuss such reasonable
thresholds no later than 30 days prior to the beginning of the first day of
2015.

 

3.DUTIES OF FREEPOINT

 

3.1          Throughout the Term, FREEPOINT shall:

 

3.1.1           Promote and sell the Products throughout the Territory and
deliver Products to third party purchasers at the Freepoint Sale Price;

 

3.1.2           Provide commercial and service infrastructure;

 

3.1.3           Develop and implement a comprehensive marketing strategy for the
sale of Products;

 

3.1.4           Pay ENERPULSE for any Products purchased during any calendar
month during the Term in accordance with the relevant invoice.

  

3.3          FREEPOINT shall not, and shall ensure that its officers, employees
and agents do not, make any representation or give any warranty in relation to
the Products other than those which are contained in ENERPULSE's current printed
literature or packaging or which have been specifically previously authorized in
writing by ENERPULSE.

 

4.DUTIES OF ENERPULSE

 

4.1          Throughout the Term, ENERPULSE shall:

 

4.1.1           Manufacture and supply FREEPOINT with Products according to
FREEPOINT's demand schedule at the Freepoint Purchase Price;

 

4.1.2           Train FREEPOINT sale engineers, as necessary, in proper usage
and specifications associated with the Products;

 

4.1.3           Provide FREEPOINT with ongoing technical and commercial
assistance with respect to the Products, on an "as needed" basis;

 

4.1.4           Provide FREEPOINT with updated test results and related
technical papers as they are received or completed.         

 

4.1.5           Provide FREEPOINT with such literature, catalogs, and other
information as may be necessary to market and sell the Products, at a cost
agreed to by the parties;

 

 

 

 

4.1.6           Obtain and maintain all licenses, permits and authorizations as
may be required from time to time in connection with the supply of the Products
to the Territory;

 

4.1.7           Take all reasonable steps to transition any existing customer
discussions or contacts to FREEPOINT;

 

4.1.8           List FREEPOINT as an additional insured party on its general
liability insurance policies.

 

4.2           ENERPULSE shall invoice FREEPOINT for any Products purchased by
FREEPOINT in accordance with its normal operating procedure. The amount of such
invoice shall be equal to the Freepoint Purchase Price multiplied by the number
of Product units delivered to FREEPOINT during such month. Payment shall be made
to ENERPULSE by FREEPOINT within 30 days of invoice date.

 



5.BRANDING

 

5.1           FREEPOINT is authorized to identify itself as the exclusive
marketer of Products in the Territory by nameplate at its office and/or in its
letter subject to such indication having been previously approved in writing by
ENERPULSE (such approval not to be unreasonably withheld or delayed) and
provided that such indication shall cease on the expiration or earlier
termination of the Agreement (for any cause);

 

5.2           FREEPOINT shall be entitled to make use of any trademarks, whether
registered or arising under common law, associated with the Products or
ENERPULSE, for the purpose of marketing the Products.





 

6.REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

6.1           For purposes of this Agreement, the Parties represent and warrant
to the other Party, as of the date hereof, and on a continuing basis, that:

 

6.1.1           With respect to ENERPULSE, it is a corporation duly organized
and in good standing under the laws of the jurisdiction of its organization and
is authorized to do business in each jurisdiction in which performance of the
Services and its obligations hereunder requires such authorization. With respect
to FREEPOINT, it is a limited liability company duly organized and in good
standing under the laws of the jurisdiction of its organization and is
authorized to do business in each jurisdiction in which performance of its
obligations hereunder requires such authorization;

 

6.1.2           This Agreement to which it is a party has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation;

 

6.1.3           It has obtained from the relevant authorities all necessary
permits, licenses, authorizations or registrations permitting it its performance
under this Agreement, and obligations required under this Agreement and has
complied with all applicable laws, regulations, customs and other formalities in
respect of its performance hereunder;

 

 

 

 

6.1.4           The execution, delivery and performance of this Agreement does
not violate any applicable law (or the its organizational documents, or any
other agreement to which it is a party or by which its property is bound and
does not require any license of any governmental or other regulatory body except
for those already obtained and in force and effect;

 

6.2          For purposes of this Agreement, ENERPULSE represents and warrants
that it has all rights to any Intellectual Property associated with the
Products, and it is not aware of any third party claim for infringement or
violation of any patent, trademark, or copyright.

 

6.3          For purposes of this Agreement, ENERPULSE covenants that, as of the
date hereof, and during the Term, that it has not entered into, nor shall it
enter into at any time during the Term, any other agreement that would authorize
any other party, or grant any other party the right, to market, sell, dispose
of, or transact in, the Products in the Territory.

 

6.4          In the event a potential transaction for Products would involve
both ENERPULSE’s and FREEPOINT’s marketing “territory”, the Parties represent
and warrant that they will work together in a reasonable manner to ensure each
Party receives the benefit it would be entitled to from such transaction had
both “territories” not been involved. In addition to the foregoing, the Parties
shall take reasonable steps to ensure a single entity faces the counterparty to
such potential transaction.

 

7.INDEMNIFICATION AND PRODUCT WARRANTY

 

7.1          FREEPOINT and ENERPULSE each agree to indemnify, defend and hold
harmless the other Party, and its directors, officers, employees, agents and
permitted assigns, from and against all claims, losses, liabilities, damages,
judgments, awards, fines, penalties, costs, fees and expenses (including
reasonable attorneys’ fees and disbursements), whether arising out of a breach
of contract, tort, products liability, or any other legal theory (“Losses”)
directly incurred in connection with or directly arising out of:

 

7.1.1           Any breach of representation or warranty or failure to perform
any covenant or agreement in any Transaction Document by said Party;

 

7.1.2           Claims by third parties arising as a result of the indemnifying
Party’s acts or omissions; and

 

7.1.3           Any violation of applicable laws by the indemnifying Party.

 

7.2         In the event of any claim being brought against FREEPOINT that the
use, sale, or possession of the Products in accordance with this Agreement
infringes the intellectual property rights, whether related to a patent, trade
secret, copyright, or trademark, of a third party, ENERPULSE shall indemnify
FREEPOINT and will keep FREEPOINT indemnified against any damages, including
legal costs, that are awarded and to be paid to any such third party in respect
of such claim.

 

 

 

 

7.3           ENERPULSE shall be responsible for any and all warranty claims
made by any third party with respect to the Products. In the event any third
party files or commences any warranty action or proceeding against FREEPOINT,
FREEPOINT shall immediately inform ENERPULSE of such claim or action, and
ENERPULSE shall be responsible for resolving such claim. FREEPOINT shall take
any reasonable actions that may be necessary to aide ENERPULSE in protecting its
interest in the Products and in resolving such claims. In addition to the
foregoing, ENERPULSE shall indemnify FREEPOINT for any warranty claim or
proceeding brought by any third party.

 

8.TERM AND TERMINATION

 

8.1           Term. Unless terminated earlier pursuant to 8.2 below, this
Agreement shall endure until such time as may be agreed by the Parties in
writing.

 

8.2Early Termination. Notwithstanding the foregoing, either Party may terminate
this Agreement upon the passage of two (2) calendar years from the Effective
date hereof, upon one hundred and eighty (180) days’ written notice to the other
Party.

 

9.DEFAULT

 

9.1           Default. Notwithstanding any other provision of this Agreement, an
“Event of Default” shall be deemed to occur in respect of this Agreement when:

 

9.1.1           A Party fails to make payment when due under this Agreement
within three Business Days of a written demand therefore (excluding any payment
that is the subject of a good faith dispute but only to the extent of such
disputed amount).

 

9.1.2           Except with respect to a failure to make payment as provided in
Section 9.1.1 above, a Party fails to perform any material obligation under this
Agreement, which is not cured to the satisfaction of the other Party (in its
sole discretion) within thirty Business Days from the earlier of (i) the date
that such Party receives notice that corrective action is needed and (ii) the
date such Party becomes aware of such failure.

 

9.1.3           A Party breaches any representation, warranty made or repeated
or deemed to have been made or repeated by the Party in any material respect
when made or repeated or deemed to have been made or repeated under this
Agreement, or any warranty or representation proves to have been incorrect or
misleading in any material respect when made or repeated or deemed to have been
made or repeated under this Agreement; provided, however, that if such breach is
curable, such breach is not cured to the reasonable satisfaction of the other
Party (in its sole discretion) within ten Business Days from the date that such
Party receives notice that corrective action is needed.

 

9.1.4           A Party becomes or is Bankrupt.

 

9.1.5           Any Person forecloses on or exercises its rights under any lien
on any portion of the assets of ENERPULSE and, as a result, FREEPOINT believes
that its rights and privileges under this Agreement could be interfered with or
adversely affected.

 

 

 

 

9.1.6           A Party consolidates or amalgamates with, merges with or into,
or transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer, (i) the resulting,
surviving or transferee entity fails to assume all the obligations of such Party
under this Agreement, either by operation of law or by an agreement satisfactory
to the other Party or otherwise, or (ii) in the reasonable opinion of the other
Party, the creditworthiness of the successor, surviving or transferee entity,
taking into account any guaranty, is materially weaker than the predecessor
entity immediately prior to the consolidation, amalgamation, merger or transfer.

 

9.1.7           With respect to ENERPULSE, a third party makes any claim that
FREEPOINTS use, possession, or sale of the Products violated any intellectual
property rights of any third party.

 

9.2          Suspension and Termination.

 

9.2.1           Notwithstanding any other provision of this Agreement, upon the
occurrence of an Event of Default with respect to a Party (the “Defaulting
Party”), the other Party (the “Performing Party”) shall be entitled to do either
or both of the following: (i) suspend its performance under this Agreement,
including making payments under this Agreement (except for any undisputed sums
due under this Agreement) or (ii) terminate this Agreement upon notice to the
Defaulting Party, effective upon the date specified in such notice (which shall
be no earlier than the date of receipt of such notice and shall be the
"Termination Date").

 

9.2.2           The Defaulting Party shall indemnify and hold harmless the
Performing Party for all liabilities incurred as a result of the Event of
Default or in the exercise of any remedies under this Agreement.

 

9.2.3           Cooperation after Termination Date. Notwithstanding an early
termination of this Agreement by ENERPULSE due to a default under Section 9.1.1,
9.1.2, or 9.1.3 by FREEPOINT, ENERPULSE shall remain obligated under this
Agreement to continue to assist FREEPOINT in respect of liquidating any Products
remaining in FREEPOINT's inventory in a timely manner.

 

9.2.4           Return of Inventory. In the event of an early termination of
this Agreement by FREEPOINT due to a default under Section 9.1.1, 9.1.2, or
9.1.3 by ENERPULSE, ENERPULSE shall, at FREEPOINT's option, and in addition to
any other remedies FREEPOINT may have under this Agreement or applicable law,
repurchase any remaining Products in FREEPOINT's inventory at the Freepoint Sale
Price.

 

9.2.5           Limitation on Damages. Excepting the limited indemnity
obligation set out in section 7.2 above, without prejudice to the express
remedies set forth herein, the parties’ liability for damages is limited to
direct, actual damages only and neither party shall be liable for lost profits
or other business interruption damages or special, consequential, incidental,
punitive, exemplary or indirect damages, in tort, contract or otherwise, of any
kind, arising out of or in any way connected with the performance, the
suspension of performance, the failure to perform, or the termination of this
agreement; provided, however, that, this limitation shall not apply with respect
to any third-party claim for which indemnification is available under this
agreement. each party acknowledges the duty to mitigate damages hereunder.

 

 

 

 

10.INDEPENDENT CONTRACTORS

 

10.1         With respect of the subject matter of this Agreement, the Parties
are and remain independent contractors. This Agreement shall not be deemed to
create a joint venture, partnership, association, or agency between the Parties.
The Parties understand and agree that this Agreement is not a contract of
employment, or an offer to enter into a contract of employment. The Parties
further agree that FREEPOINT shall have sole control of the manner and means of
exercising its rights hereunder. ENERPULSE shall not have the right to require
that FREEPOINT or its employees do anything that would jeopardize the
relationship of independent contractor between the Parties. FREEPOINT shall have
the right to appoint and shall be solely responsible for its own workforce, who
shall be its own employees.

 

11.CHOICE OF LAW

 

11.1         this Agreement and all matters arising in connection therewith,
including validity and enforcement, shall be governed by, interpreted and
construed in accordance with the laws of the state of Delaware, without giving
effect to its conflicts of laws principles that would result in the application
of a different law. Each Party hereby submits itself to the exclusive
jurisdiction of any federal court of competent jurisdiction situated in the
state of Delaware or, if any federal court declines to exercise or does not have
jurisdiction, in any Delaware state court and to service of process by certified
mail, delivered to the Party at its last designated address.

 

11.2         Jurisdiction. each party hereby irrevocably waives, to the fullest
extent permitted by applicable law, any objection to the jurisdiction of any
such court or to the venue therein or any claim of inconvenient forum of such
court.

 

11.3         Waiver of Jury Trial. each party further waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any proceeding relating to this agreement

 

12.CONFIDENTIALITY

 

12.1         During the term of this Agreement and for a period of two (2) years
following its termination (for whatever cause) or expiration, each Party will
keep confidential the terms and conditions of this Agreement (but may
acknowledge the existence of the relationship between the Parties) and all
Confidential Information received from the other Party and will not use the same
but, to the extent necessary to implement the provisions of this Agreement, each
Party may disclose the Confidential Information to such of its customers,
officers, or employees as may be reasonably necessary or desirable provided that
before any such disclosures each Party shall make such persons aware of its
obligations of confidentiality under this Agreement and shall at all times use
its best efforts to procure compliance by such persons therewith.

 

13.FORCE MAJEURE

 

13.1.           The obligations of a Party under this Agreement shall be
suspended during the period and to the extent that such Party is prevented or
hindered from complying therewith by any cause beyond its reasonable control
including (insofar as beyond such control but without prejudice to the
generality of the foregoing expression) strikes, lock-outs, labor disputes, act
of God, war, riot, civil commotion, malicious damage, compliance with any law or
governmental order, rule, regulation or direction, accident, breakdown of plant
or machinery, fire, flood or storm.

 



 

 



 

13.2          In the event of either Party being so hindered or prevented such
Party shall give notice of suspension as soon as reasonably practicable to the
other Party stating the date and extent of such suspension and the cause thereof
and the omission to give such notice shall forfeit the rights of such Party to
claim such suspension. Any Party whose obligations have been suspended as
aforesaid shall resume the performance of such obligations as soon as reasonably
practicable after the removal of the cause and shall so notify the other Party.
In the event that such cause continues for more than six (6) months, either
Party may terminate this Agreement upon giving to the other Party not less than
sixty (60) days' notice.

 

14.ENTIRE AGREEMENT

 

14.1         This Agreement constitutes the entire understanding between the
Parties with respect to the subject matter of this Agreement and supersedes all
prior agreements, negotiations and discussions between the Parties relating
thereto, with the exception of the Note Agreement or any other agreement in
furtherance thereof.

 

15.AMENDMENTS

 

 15.1         No amendment or variation of this Agreement shall be effective
unless in writing and signed by a duly authorized representative of each of the
Parties.

 

16.HEADINGS

 

16.1         Section headings shall not form part of this Agreement for the
purposes of its interpretation.

 

17.ASSIGNMENT

  

17.1         Neither Party shall, without the prior written consent of the other
Party, which shall not be unreasonably withheld or delayed, assign, transfer,
sub-contract, charge, delegate or deal in any other manner with this Agreement
or its rights or duties hereunder or part thereof, or purport to do any of the
same, except, however, it is agreed that FREEPOINT may assign, in whole or in
part, its rights and obligations under this Agreement to an Affiliate without
obtaining the consent of the Company. In the event that FREEPOINT assigns any of
its rights and interests to an Affiliate in accordance with this provision, it
shall provide the Company with notice of such assignment immediately upon such
assignment

 

18.WAIVER

 

18.1         The failure of a Party to exercise or enforce any rights under this
Agreement shall not be deemed to be a waiver thereof nor operate so as to bar
the exercise or enforcement thereof at any time or times thereafter.

 

 

 

 

19.COUNTERPARTS

 

19.1         This Agreement may be signed in two counterparts, both of which
taken together shall constitute one and the same Agreement. Either Party may
enter into the Agreement by signing either such counterpart.

 

20.NOTICES

 

20.1         Any notice given under this Agreement shall be in writing and shall
be given by delivering the same by hand at, or by sending the same by prepaid
first class post (airmail if to an address outside the country of posting) or
confirmed facsimile to the address of the relevant Party set out in this
Agreement or such other address as either Party may notify to the other from
time to time. Notices delivered in accordance with this provision shall be
deemed delivered on the day delivered by hand or confirmed facsimile and three
(3) days after delivery by prepaid first-class post.

 

21.REMEDIES NOT EXCLUSIVE

 

21.1         No remedy conferred by any of the provisions of this Agreement is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given under this
Agreement or now or hereafter existing in law or in equity or by statute or
otherwise.

 

22.SEVERABILITY

 

22.2         If any court of competent jurisdiction finds any provision of this
Agreement to be unenforceable or invalid, then such provision shall be
ineffective to the extent of the court's finding without affecting the
enforceability or validity of the remaining provisions of this Agreement.

 

[SIGNATURE PAGE TO FOLLOW]

 

 

 

 



WHEREFORE, the Parties have executed and delivered this Agreement in two
identical copies, each of which is deemed to be an original, effective as of the
date first written above.

 

  ENERPULSE, INC.       By:         Name: Joseph E Gonnella       Title: Chief
Executive Officer       FREEPOINT COMMERCE MARKETING LLC       By:          
Name:           Title:  



 

 

 

  

Exhibit ‘A’

 

NATURAL GAS FIXED IC ENGINE SEGMENT

DISTRIBUTOR PRICE LIST

(Effective August 1, 2013)

  

Plug Model  Distributor Price   MSRP   Engine Applications N-BE2CE  $17.00  
$44.20   Cummins ,Cat, Clark N-BE1C  $15.00   $39.00   Cummins ,Cat, Clark
N-BE2C  $17.00   $44.20   Clark N-AD1H  $12.50   $32.50   Several N-BE1H 
$17.00   $44.20   Cummins ,Cat, Clark N-EF1H  $12.50   $32.50   Cummins ,Cat,
Clark N-MH1H  $62.50   $162.50   Cat 3500 /3600 N-PB1H  $40.00   $104.00   Cat
3300 N-BE2H  $19.00   $49.35   Cat 3500, Waukesha N-BE2HE  $25.00   $58.50  
Cummins , Clark, EMD N-RH1H  $18.00   $46.94   Waukesha, Clark w/o
Pre-Combustion Chamber

 

Rev. 073113-1

 

 

 